 Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 1 of 19




Plaintiff Exhibit RR
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 2 of 19


                                                                Page 1
     UNITED STATES DISTRICT COURT

     DISTRICT OF CONNECTICUT

     CIVIL ACTION NO. 3:18-cv-01322-KAD



     --------------------------------------x

     JANE DOE,

                                    Plaintiff

                            -vs-

     TOWN OF GREENWICH, ET AL,

                                    Defendants

     --------------------------------------x

     Deposition of THOMAS W. PHILIP, a Witness, in the

     hereinbefore-entitled action, taken by the

     Plaintiff, pursuant to Notice before Victorine D.

     Hennessey, a duly qualified Notary Public in and for

     the State of Connecticut, held remotely via Zoom

     Videoconference in North Haven, Connecticut on July

     16, 2020 beginning at 9:00 a.m.

                        DEL VECCHIO REPORTING

                 STAMFORD       NEW HAVEN       HARTFORD

                             (203) 245-9583
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 3 of 19


                                                                Page 5
1                          THOMAS W. PHILIP,

2                                                           , having

3    been duly sworn, was examined and testified as

4    follows:

5                 COURT REPORTER:      Usual stips?

6                 MS. BRAXTON:      Does the witness wish to

7           read and sign?

8                 MR. CARANGELO:      Yes, the witness will read

9           and sign.

10                And also I'd like to designate the

11          contents of this deposition as confidential

12          pursuant to the protective order.           And also, as

13          I said yesterday, we need to be as efficient as

14          possible with this third-party witness,

15          especially Mr. Philip who is the head of the

16          school and, obviously, in addition to his

17          regular role as head of the school, is dealing

18          with trying to get school back to session in

19          September in this pandemic.

20                So we're not going to be able to have time

21          to do a full lunch today, so we'll take at

22          most, 15 minutes at lunch, so if people need to

23          order food in, please do that now so we can

24          finish as quickly as possible.          And, again, we

25          will try -- hopefully your questions will
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 4 of 19


                                                               Page 41
1                 MS. BRAXTON:      You know, you're totally

2           violating the Federal Rules here,

3           Mr. Carangelo; you're going to force your

4           witness to come back.

5                 MR. CARANGELO:      I respectfully disagree.

6    BY MS. BRAXTON:

7           Q     Do you know James Heavey?

8           A     I know who he is, yes.

9           Q     Have you ever met him?

10          A     I have met him -- I think I met him once.

11   I've probably been in seminars where he's been in

12   the room but not really met him as well.

13          Q     Have you ever met with him about criminal

14   allegations against a Brunswick student?

15          A     I did meet with him once and I don't know

16   if it was -- I don't know if it was criminal -- I

17   mean, I don't know if there were charges.              I think

18   there was something on Arch Street or something.                I

19   don't recall.      I feel like it was a fight or a -- I

20   don't recall, but I do remember a visual of meeting

21   with him once, yup.

22          Q     And what do you recall about what your

23   discussion was with him?

24          A     Well, it had to be fact finding.           I mean,

25   I'm speculating, but I -- the way it would normally
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 5 of 19


                                                               Page 42
1    work is that we would come in on a Monday morning to

2    school and all the talking that something happened

3    on Arch Street and I probably wanted to see if it

4    was a rule violation that we had to respond to, I

5    would think.      I don't recall exactly.

6           Q     So you personally met with Chief Heavey,

7    Police Chief Heavey about that?

8           A     I have this visual of meeting him once

9    about something that happened on Arch Street.

10          Q     And why did you meet with him about it?

11          A     I think I answered that.         To try to -- I

12   assume -- this could be speculation -- but I assume

13   to find out whether one of our kids had been in

14   trouble.

15          Q     And you thought you needed to go to the

16   Chief of Police to do that, is that right?

17                MR. CARANGELO:      Objection to form.

18                THE WITNESS:      I wouldn't know who else to

19          go to, it's the only name I know.

20   BY MS. BRAXTON:

21          Q     Was that before or after Michael D'Angelo

22   was hired?

23          A     I don't know.      I honestly don't know.          It

24   could have been before.         It may easily have been

25   before.     I don't know.
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 6 of 19


                                                               Page 60
1                 MR. CARANGELO:      Objection to form.

2                 You don't need to badger the witness.

3                 MS. BRAXTON:      I'm not badgering the

4           witness.

5    BY MS. BRAXTON:

6           Q     Go ahead and answer the question.

7           A     I recall a lot of things from a long time

8    ago and a lot of things from several years ago and

9    some things I don't recall.          I can't remember things

10   that I can't remember.

11          Q     So when you asked Mr. D'Angelo to contact

12   the police, what information are you looking for?

13                MR. CARANGELO:      Objection to form.

14                THE WITNESS:      I didn't tell him to contact

15          the police, you know, it's speculation, that

16          wouldn't surprise us that if we thought a

17          student was involved with the police, that we

18          would try to get more information to

19          investigate.

20                If you're asking about this               thing, I

21          don't have any idea if the police were

22          involved.

23   BY MS. BRAXTON:

24          Q     I'm asking as a more general matter.               I

25   understand that you were telling me that you have
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 7 of 19


                                                               Page 61
1    had Mr. D'Angelo reach out to the police on occasion

2    to find out about possible police involvement in a

3    matter involving a Brunswick student, is that

4    correct?

5           A     That's correct.

6           Q     Okay.    So, when you have Mr. D'Angelo do

7    that, what information are you looking to get from

8    the police?

9           A     I guess in general terms what I would say

10   is we're trying to get confirmation as to whether or

11   not one of our students may have violated our

12   expectations.

13          Q     Okay.    So what kind of information --

14   well, are you looking for underlying facts regarding

15   the allegations from the police?

16          A     We're looking for everything -- I guess

17   the over arching statement I'd make is that every

18   single situation is dramatically different, no

19   matter what policies you have, every situation has

20   its own idiosyncrasies that you have to deal with.

21          So speaking in general terms it's dangerous,

22   but it would generally be to see if what -- if there

23   was any information that the police might be willing

24   to share and if it corroborates anything that we

25   have heard either from the boy himself, from gossip,
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 8 of 19


                                                               Page 95
1                 MR. CARANGELO:      Objection to form.

2                 THE WITNESS:      I don't, but that doesn't

3           mean I didn't, I just don't remember.

4    BY MS. BRAXTON:

5           Q     And did you reach out to the Greenwich

6    Police Department or did they reach out to you?

7           A     Again, this is speculation, but, you know,

8    the pattern is if there's an event that may involve

9    our students in criminal activity, we would

10   communicate with the Greenwich Police to see if

11   there's going to be a charge because that's going to

12   mean even a higher level of discipline on our part.

13          So I would bet that we reached out to them, but

14   I don't see any reason why they would have reached

15   out to us, but I don't know for sure.

16          Q     Did anyone from the Greenwich Police

17   Department ask you -- or anyone from Brunswick --

18   ask you for any information pertaining to the

19   allegations by          ?

20                MR. CARANGELO:      Objection to form.

21                THE WITNESS:      I can't recall that, no.

22                MS. BRAXTON:      And what was wrong with the

23          form, Mr. Carangelo?

24                MR. CARANGELO:      You asked about whether he

25          knew or anyone from Brunswick.          He can't
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 9 of 19


                                                              Page 120
1    attorney, okay, because those are privileged.

2           A     Okay.    Thank you.

3           Q     And I wasn't trying to elicit that from

4    you, so just be careful going forward.

5           So, you said you spoke to two of the students,

6    can you give me their initials please?

7           A     Yup.    So I -- well, I spoke to Peter Roe,

8    obviously, that's one.         And on the phone I spoke to

9            And I tried to call the family with the last

10   name of     , but I wasn't able to get through to the

11   kid to speak to him.

12          Q     So       ?

13          A     Yes.    And I believe I spoke with

14   later.     I think they were away and it was a week or

15   so later, but I was able to get his story as well.

16          Q     So, with respect to -- so, you said that

17   you interviewed two and then you stopped because my

18   client asked that you cease the investigation,

19   correct?

20          A     Yes.

21          Q     Okay.    So you spoke to Peter Roe and             ,

22   correct?

23          A     Correct.

24          Q     Is that my understanding?

25          A     And
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 10 of 19


                                                              Page 121
 1           Q    Okay.    So you spoke to            before you

 2    received --

 3           A    I didn't know exactly when.          I think the

 4    timing, as I remember it, was that -- obviously, it

 5    was summer and so we can't go through the normal

 6    process, so the dean wasn't around.

 7           I spoke to -- I definitely spoke with

 8    fairly quickly just because I could get through to

 9    him.   I don't know whether             was a week later or

10    not.   And then the plan was when school resumed, we

11    would initiate the discipline process and we never

12    got to that point, obviously.

13           Q    Okay.    So, when was the -- was the

14    interview with -- wait a minute.           Withdrawn.

15           When you spoke to           about these allegations,

16    was that before your counsel had received a letter

17    from Miss Doe's counsel asking that the

18    investigation stop or was it after that?

19           A    Before, I think.

20           Q    So, that was fairly early on, is that

21    correct?

22                MR. CARANGELO:       You can answer.

23                I object to the form.

24                THE WITNESS:      I feel like when I first

25           heard about it from Peter Roe, I want to say it
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 11 of 19


                                                              Page 122
 1            was the first or maybe second week of August,

 2            and I think your letter came at the end of

 3            August -- I feel like it was the end of August.

 4            It must be somewhere; someone has to have those

 5            somewhere.

 6    BY MS. BRAXTON:

 7            Q   Well, if you're looking to refresh your

 8    recollection timeline wise, if you look at the

 9    exhibit we were just examining, Philip Exhibit 5,

10    does that give you a better idea of when Peter --

11            A   Yeah, August 4th.       Yeah, it was early,

12    yeah.

13            Q   Okay.     All right.    I want you to take a

14    look at D'Angelo Exhibit 6.

15            A   "Middle school news from our friend, there

16    are some rumors circulating that she's trying to

17    harm herself."       Is that right?

18            Q   Yes.

19                MR. MITCHELL:      You have D'Angelo 6?

20            Excuse me.

21                THE WITNESS:      Is that what you said,

22            Meredith?

23    BY MS. BRAXTON:

24            Q   Yes.     Yes.

25                MR. CARANGELO:       I can't find D'Angelo 6.
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 12 of 19


                                                              Page 125
 1          as well.

 2    BY MS. BRAXTON:

 3          Q     When you read this e-mail, do you think --

 4    I'm sorry, what is your explanation for why you were

 5    directing Mr. D'Angelo to reach out to Krystie

 6    Girard?

 7                MR. CARANGELO:       Objection; asked and

 8          answered.

 9                THE WITNESS:      So do I answer?

10                MR. CARANGELO:       Go ahead.

11                THE WITNESS:      Our issue with any situation

12          where our students might be involved with the

13          police is that if they're going to be charged,

14          we can ramp up the discipline.

15                So, there are two parts to the answer.

16          So, one, to alert the police that we're

17          investigating.      And the second would be to see

18          if there are going to be charges filed, in

19          which case we're going to respond appropriately

20          on our end.

21    BY MS. BRAXTON:

22          Q     Well, when I read Mr. D'Angelo's e-mail to

23    you, it sounds like he was trying to get information

24    from the Greenwich Police, isn't that correct?

25                MR. CARANGELO:       Objection to form.
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 13 of 19


                                                              Page 126
 1                THE WITNESS:      It sounds to me like he's

 2          trying to ask Officer Girard if the students

 3          could be charged or not.         And maybe she didn't

 4          know or didn't say.        Maybe she was evasive.         I

 5          don't know.     It sounds like she doesn't know

 6          much about it.      That actually is why I wanted

 7          to mention Exhibit 6 that we were supposed to

 8          look at because it says that she's no longer

 9          the liaison.      So maybe she wasn't the liaison

10          and we were contacting her because we thought

11          she still was and she'd be reassigned.             I'm not

12          sure how to read into that.

13    BY MS. BRAXTON:

14          Q     So is it your testimony that you were not

15    trying to get information about the Greenwich Police

16    Department about the allegations against the

17    Brunswick student?

18          A     My testimony is that we would certainly be

19    asking the police if one of our students is going to

20    be charged.     No question about it.

21          Q     So why would Krystie Girard be evasive

22    when all you were doing was alerting her about your

23    investigation?

24                MR. CARANGELO:       Objection to form; this

25          misstates the testimony.
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 14 of 19


                                                              Page 157
 1          A     I would think so.       Yeah, I would think so.

 2          Q     And so, you say you've spoken to him and

 3    his parents several times, is that accurate?

 4          A     Yup.

 5          Q     Okay.     How many times did you speak to

 6    Peter Roe?

 7          A     Oh, I don't know.       I mean, certainly he

 8    came in -- well, he called to ask me to come in.                He

 9    came in once.       His parents came in with him, you

10    know, I'd say three, four times, maybe, something

11    like that.

12          Q     So between, say, August 2nd or 3rd and

13    August 15th, he came in three or four times?

14          A     I didn't say he came in, I said that I

15    spoke with him probably three or four times.              He

16    definitely came in, he came in once alone and then

17    he came in with his parents.

18          Q     And then you spoke with him in addition on

19    the phone?

20          A     Uh huh.     (Affirmative).

21          Q     And then you say that -- you've spoken

22    with another boy who was at the party who Peter

23    mentioned, is that            who you are referring to?

24          A     That's my guess, yes.

25          Q     Okay.     So, at that point on August 15th,
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 15 of 19


                                                              Page 158
 1    had you spoken -- I think previously you said that

 2    you also spoke at some point to              ?

 3          A     I guess reading this literally -- maybe he

 4    was away or I hadn't heard back from him yet.

 5          Q     So, it sounds like you didn't talk to

 6    until afterwards, after this?

 7          A     Yes.

 8          Q     So, can you tell me if you remember around

 9    when you spoke to           ?

10                MR. CARANGELO:       I object to the form.

11          I'll let him answer this, but you're getting

12          far afield again, but you can answer that

13          question.

14    BY MS. BRAXTON:

15          Q     You can answer.

16          A     I can't remember specifically but there

17    was definitely a point I spoke with him.             I think he

18    called me when he got back from vacation before

19    school started.

20          Q     So, it wasn't in person?

21          A     No, no, I think it was on the phone.

22          Q     Do you know when it was in August?

23          A     I'm guessing it was in August.           Then I

24    think there was a later point in the year where he

25    came and it was during the school year where he did
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 16 of 19


                                                              Page 180
 1          Q     Do you deny that you knew that he had not

 2    gone to the police and that you asked him to go and

 3    make a statement on Peter Roe's behalf?

 4                MR. CARANGELO:       Objection to form.

 5                MR. MITCHELL:      It's a compound question.

 6                THE WITNESS:      Do I say something or not?

 7                MS. BRAXTON:      I'll withdraw the question.

 8                THE WITNESS:      The answer is I don't

 9          recall.    As I told you from the beginning, I

10          remember meeting with him at some point in the

11          fall after the summer, because it's different

12          because it was during the school day and it had

13          something to do with him making a statement to

14          the police.     That's all I can remember.

15    BY MS. BRAXTON:

16          Q     So, it's your testimony that you were not

17    aware that you had or had not made a statement?

18          A     To this day, I have not made a statement.

19          Q     And did you ask other students to go in

20    and make statements?

21          A     If any -- I don't know who else was at the

22    party.    Who else would I ask?        I mean --

23          Q     Did Peter Roe talk to you about statements

24    that were being made by witnesses in the

25    investigation?
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 17 of 19


                                                              Page 189
 1    Mr. D'Angelo?

 2          A     I don't know if I was asking him anything.

 3    I don't know.      It looks like he was telling me,

 4    doesn't it?

 5          Q     Well, it looks like he's responding to

 6    your email?

 7          A     I don't know.

 8          Q     Do you have the rest of that -- did you

 9    search for the rest of that e-mail?

10          A     Yeah, we had an IT group and it's way

11    beyond my --

12                MS. BRAXTON:      Well, Mr. Carangelo, I'm

13          asking for the rest of that e-mail chain.

14                MR. CARANGELO:       We'll take that request

15          under advisement.

16    BY MS. BRAXTON:

17          Q     Do you know whether Mike D'Angelo had

18    received the information about who Jane Doe's

19    victim's advocate was from the Greenwich Police

20    Department?

21          A     I don't.     I have no idea.

22          Q     Do you know who else would have had that

23    information?

24          A     I do not.

25          Q     And do you recall why you were asking?
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 18 of 19


                                                              Page 190
 1           A     It's speculation, but I actually think we

 2    got a letter from Mr. Felsen so that's how we found

 3    out.

 4           Q     Do you recall getting a letter from her?

 5           A     I don't know.     I mean, I'm sure we have,

 6    but we may have.

 7           Q     If you received a letter from Marjorie

 8    Felsen, then you would have known who it was,

 9    correct?

10           A     Yeah, I guess.      I mean, I wouldn't --

11           Q     You wouldn't have been asking

12    Mr. D'Angelo?

13           A     Yeah, I don't know.

14           Q     And I want you to look at Exhibit 14.              Let

15    me know when everybody has got it.

16           A     Got it.

17                 MS. BRAXTON:     Mr. Carangelo, have you got

18           it?

19                 MR. CARANGELO:      Not yet.    Sorry.

20                 MS. BRAXTON:     Just let me know.       I have a

21           lot of sympathy for technicians.

22                 THE WITNESS:     It's the one from Greg Arch,

23           is that what you mean?

24    BY MS. BRAXTON:

25           Q     Yes, dated October 10th, 2016.
Case 3:18-cv-01322-KAD Document 308-41 Filed 09/29/20 Page 19 of 19


                                                              Page 210
 1    BY MS. BRAXTON:

 2          Q     Let me know when you have it?

 3          A     I have it.

 4          Q     So, it's Bates stamped at the bottom WICK

 5    000728.

 6          A     Yup.

 7          Q     And it says, on January 19th at 6:18 p.m.

 8    -- I'm sorry, not 6:18 p.m. at 2:55 p.m.             You say,

 9    "Fingers crossed that good news is coming soon."

10          Did you have any information at this point

11    about the status of the police investigation into

12    the Doe/Roe complaint?

13          A     I believe there's an e-mail from Tom Dunn

14    to Greg Hartch in advance of this saying that

15    charges weren't going to be filed.           I can't attest

16    to it, I don't know if it's in your documents or

17    something but I believe there's something there.

18          Q     Okay.    So you think that someone told you

19    on January 19th that charges were not being filed?

20          A     I think GA's board share told our board

21    share, I believe that's how it happened.

22          Q     So, when you wrote that, you actually had

23    information --

24          A     I can't swear to it.

25          Q     You have to let me finish my question,
